Case 6:19-cv-00055-NKM-RSB Document 62 Filed 08/31/20 Page 1 of 5 Pageid#: 805




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA                               8/31/2020
                                LYNCHBURG DIVISION

 RUTH ANN WARNER, as Guardian of )
 JONATHAN JAMES BREWSTER         )
 WARNER                          )
                                 )
          Plaintiff,             )
                                 )                   Civil Action No.: 6:19-cv-55
 v.                              )
                                 )
 CENTRA HEALTH, INC., et al.,    )
                                 )
          Defendants.            )

                                               ORDER

        Jonathan James Brewster Warner was shot and severely injured at the Lynchburg General

 Hospital Psychiatric Emergency Center (“PEC”), which his part of Centra Health, Inc. Warner’s

 guardian brought this action for damages asserting claims against Centra and others under 42

 U.S.C. § 1983 and various state law causes of action. Plaintiff seeks from Centra documents

 related to firearms policies, training policies, and design prepared by the group which planned

 and designed the PEC. Centra relies on the affidavits of its president and executive director to

 contend that the sought–after discovery is protected under the peer review privilege codified at

 Va. Code § 8.01-581.17. Plaintiff has the affidavits, but not the 43 attached exhibits. Centra

 urges that I rely upon the affidavit exhibits to conclude that the documents prepared by the PEC

 fall under the peer review privilege, but Centra also urges that I not allow Plaintiff to review the

 exhibits because they fall under the peer review privilege. The motion to compel (Dkt. 53) before

 me is narrowly focused to require Centra to produce the affidavit exhibits so Plaintiff can then

 argue the larger point of whether the documents prepared in the design and organization of the

 PEC are protected under Va. Code § 8.01-581.17. I GRANT Plaintiff’s motion.
Case 6:19-cv-00055-NKM-RSB Document 62 Filed 08/31/20 Page 2 of 5 Pageid#: 806




    I.      Background

         On the evening of January 10, 2016, Jonathan James Brewster Warner (“Mr. Warner”)

 came to the PEC under an emergency custody order. At some point early in the morning of

 January 11, a struggle ensued between Mr. Warner and PEC employees. Security guard Wesley

 Gillespie became involved and shot Mr. Warner multiple times, leaving him a paraplegic.

         This federal action follows two state court suits Plaintiff filed against Centra and others in

 in Richmond and Lynchburg, both of which were voluntarily nonsuited under Va. Code § 8.01-

 380. In the Lynchburg case, Plaintiff served document requests for Centra to produce the

 communications leading up to the opening of the PEC about its firearms policies, training

 procedures, and design. Centra maintained that the discovery requests sought documents from

 the “PEC Group” which was a group consisting of Centra employees and representatives from

 Horizon Behavioral Health and the Lynchburg Police Department’ Lynchburg–Central Virginia

 Crisis Intervention Team. Centra contends that the work of the PEC Group is protected peer

 review material under Virginia Code § 8.01–581.17(B).

         The peer review privilege provides that “[t]he proceedings, minutes, records, and

 reports…together with all communications, both oral and written, originating in or provided to

 such committees or entities, are privileged communications which may not be disclosed or

 obtained by legal discovery proceedings…” Va. Code § 8.01–581.17(B). The Supreme Court of

 Virginia states that “[t]he obvious legislative intent” of § 8.01–581.17 as “to promote open and

 frank discussion during the peer review process among health care providers in furtherance of

 the overall goal of improvement of the health care system.” HCA Health Services of Virginia,

 Inc. v. Levin, 260 Va. 215, 220, 530 S.E.2d 417, 420 (2000). See also Fleming v. Mountain

 States Health All., No. 1:11CV00050, 2012 WL 1909343, at *3 (W.D. Va. May 25, 2012). As




                                                   2
Case 6:19-cv-00055-NKM-RSB Document 62 Filed 08/31/20 Page 3 of 5 Pageid#: 807




 with other assertions of privilege, the party asserting a privilege under § 8.01–581.17 must show

 that the documents fulfill the statute’s requirements. See United States v. Jones, 696 F.2d 1069,

 1072 (4th Cir.1982).

        The peer review privilege applies to the following groups:

        [a] committee, board, group, commission or other entity that functions primarily
        to review, evaluate, or make recommendations on (i) the duration of patient stays
        in health care facilities; (ii) the professional services furnished with respect to the
        medical, dental, psychological, podiatric, chiropractic, veterinary, or optometric
        necessity for such services; (iii) the purpose of promoting the most efficient use or
        monitoring the quality of care of available health care facilities and services, or of
        emergency medical services agencies and services; (iv) the adequacy or quality of
        professional services; (v) the competency and qualifications for professional staff
        privileges; (vi) the reasonableness or appropriateness of charges made by or on
        behalf of health care facilities; (vii) patient safety, including entering into
        contracts with patient safety organizations, provided that such committee, board,
        group, commission, or other entity has been established pursuant to federal or
        state law or regulation, the requirements of a national accrediting organization
        granted authority by the Centers for Medicare and Medicaid Services to assure
        compliance with Medicare conditions of participation pursuant to § 1865 of Title
        XVIII of the Social Security Act (42 U.S.C. § 1395bb), or guidelines approved or
        adopted by a statewide or local association representing health care providers
        licensed in the Commonwealth pursuant to clause (iii) (f) of subsection B of
        § 8.01-581.17, or established and duly constituted by one or more public or
        licensed private hospitals, health systems, community services boards, or
        behavioral health authorities, or with a governmental agency…

 Va. Code Ann. § 8.01-581.16(A). Thus, the central issue of whether the deliberations of the PEC

 Group are protected involves determining (1) who was in the group, (2) the primary function of

 the group, and (3) the authority which established the group.

        In the Lynchburg case, Plaintiff objected to Defendant’s assertion of privilege. Centra

 relied upon affidavits from Centra president Ted Stryker and Centra executive director Gina

 Meadows to assert that the PEC Group fell under the peer review protections. Centra filed the

 affidavits in state court under seal and provided them to Plaintiff, but refused to provide Plaintiff

 the 43 exhibits attached to the affidavits. Ultimately, Plaintiff withdrew its objection to Centra’s




                                                   3
Case 6:19-cv-00055-NKM-RSB Document 62 Filed 08/31/20 Page 4 of 5 Pageid#: 808




 claim that the PEC documents were protected under the peer review privilege before the state

 court considered the issue. On October 29, 2018, the state court issued an order that Defendant’s

 privilege claim “will be honored by the parties until such time in the future that the Court may

 rule upon the issue.” Dkt. 52, Ex. B.

          On August 15, 2019, Plaintiff filed the present action and now seeks in discovery the

 same documents regarding the firearms policies, training procedures and design of the PEC.

 Centra again relies upon the peer review privilege under § 8.01-581.17 and intends to rely again

 upon the affidavits and exhibits of Mr. Stryker and Ms. Meadows. Defendant refuses to produce

 to Plaintiff the exhibits to these affidavits despite asking that this court review the exhibits and

 conclude that documents and communications of the PEC group are privileged under § 581.17.

    II.      Discoverability of the Exhibits

          I do not need to determine at this stage whether the PEC group’s documents and

 deliberations are cloaked with peer review protections under § 8.01-581.17. That time will come

 when Defendant either files a motion for a protective order or Plaintiff files a motion to compel

 production of the requested documents. At this stage, Centra intends to argue that the affidavits

 and attached exhibits of Mr. Stryker and Ms. Meadows are sufficient to carry its burden that the

 PEC group is a protected group under §§ 581.16 and 581.17. Yet, Centra contends that only the

 court review the affidavit exhibits which would preclude Plaintiff having an opportunity to

 challenge the evidentiary basis of Centra’s privilege claim. I reject that contention.

          Thus, I grant Plaintiff’s motion to compel and require that Defendant produce within 10

 days from the date of this order the 43 exhibits attached to the affidavits of Mr. Stryker and Ms.

 Meadows. Should Defendant not intend to rely upon the affidavits of Mr. Stryker and Ms.

 Meadows, it will not be required to produce the requested exhibits, but Defendant must produce




                                                   4
Case 6:19-cv-00055-NKM-RSB Document 62 Filed 08/31/20 Page 5 of 5 Pageid#: 809




 to Plaintiff any documents it intends to rely upon to assert that the work of the PEC group is

 protected under §§ 8.01-581.16 and 581.17. Likewise, Defendant may redact from the court’s

 consideration (and, correspondingly, its production to Plaintiff) that portion of any document

 which contains substantive deliberations of the PEC Group.

        It is so ORDERED.

                                                      Entered: August 28, 2020
                                                      Robert S. Ballou
                                                      Robert S. Ballou
                                                      United States Magistrate Judge




                                                  5
